In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-20-00364-CV

HEATHER RENE JENKINS-JEFFERSON,           §   On Appeal from County Court at Law
Appellant                                     No. 1

                                          §   of Tarrant County (2020-005720-1)
V.
                                          §   February 10, 2022

MARK DISANTI, Appellee                    §   Memorandum Opinion by Chief Justice
                                              Sudderth


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We therefore vacate the trial court’s judgment

and dismiss the cause.

      It is further ordered that Mark Disanti shall pay all costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth